Citation Nr: 1122427	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot condition of toes 2 and 3.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran was afforded a VA examination of his joints in March 2009.  While the examiner ultimately stated that "[i]t would be mere speculation to state that the current second and third toe condition is or was aggravated by [the Veteran's] active duty service," the Board finds that the examination report is internally inconsistent and unclear.

The examiner explained that the Veteran's service treatment records were silent in regards to his claim of pain in the second and third toes while on active duty and that "[x-ray] show no evidence of prior fracture or residual."  This is the basis the examiner provided for being unable to provide an opinion regarding the Veteran's claimed disability without resort to mere speculation.  However, the examination report also indicated that the Veteran was assessed with "[r]ight second and third toe fractures with laceration."  Indeed, it is unclear to which x-ray the examiner is referring.  If the examiner was referencing the March 2009 impression, which was reviewed by a radiologist, it did, in fact, indicate that the Veteran did not have current fractures or dislocations, and normal joint spaces and soft tissue.  This directly contradicts the examiner's assessment in the March 2009 examination report that the Veteran had right second and third toe fractures with laceration.

In addition, while the examiner noted that service treatment records were silent in regards to his claim of pain in toes 2 and 3 while on active duty, he failed to indicate his review of a record from July 1987, prior to the Veteran's active service, which revealed an injury to the Veteran's right foot and toes 2 and 3.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Given this internally inconsistent medical opinion and the apparent lack of a full review of the Veteran's medical records, including the July 1987 treatment report, a remand is necessary to obtain an adequate medical opinion regarding the etiology of the Veteran's right foot condition of toes 2 and 3.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician to determine whether he currently has a right foot condition of toes 2 and 3, and if so, to ascertain the etiology of his current right foot condition of toes 2 and 3.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right foot condition of toes 2 and 3, if any, was caused by or aggravated by his active service.

If the Veteran does not have a diagnosed right foot condition of toes 2 and 3, the examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of the examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

2. Then, readjudicate the Veteran's claim for service connection for a right foot condition of toes 2 and 3, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


